Opinion by
Beaver, J.,
Was the defendant negligent? Was the plaintiff guilty of contributory negligence ? These were the practical and principal questions involved in this case. Was it necessary to submit them to the jury for their finding ? A careful examination of all the testimony convinces us that it was. Was the defendant’s car properly lighted? This was important. The night was dark, the wind was high, the street was dusty. The fact was disputed. Was the gong sounded? If the car was not sufficiently lighted, this was important. It-was disputed. Was the speed of the car unusual and unsafe at the point at which the accident occurred ? If light was insufficient and the gong was not sounded, this was important. It was disputed. In the defendant’s testimony, there is the difference between a minimum rate of six miles and a maximum rate of ten miles per hour. The plaintiff’s testimony makes the rate considerably greater. The testimony was of such a character as to this point *580that it could not be properly taken from the jury. The question of the defendant’s negligence as to all of these points was, therefore, for the jury. Was the plaintiff guilty of contributory negligence ? He had a right to be upon the street. He had no right to cross defendant’s track, without observing the usual precautions. These he swears positively were observed — that, before attempting to cross the track toward his stable, as he testifies, “ I stopped my team and listened for a car — at least I always do before crossing any track. I saw no car or heard no alarm or nothing, pulled my team to the left and turned them and went to drive in my yard and the car struck me — struck my wagon at least.” The motorman contradicts this, and there is also some contradiction as to his having crossed other- tracks that day, without observing the necessary precautions. The horses were across the track, before the wagon was struck. From the character of the injury, the wagon must have been struck about or a little in front of its centre. The defendant argues that, because the collision occurred almost immediately after the attempt to cross was made, the car being lighted, the plaintiff must have seen it, if he had looked and, because he did not see it, therefore he did not look. If the night were “very dark,” the wind were high and the street dusty, the plaintiff being confessedly in the white glare of an arc lamp which hung at the intersection of Larch street and Capouse avenue upon the latter of which he was traveling, it is altogether possible that the yellow light of a sixteen-candle power incandescent lamp might have failed to attract and fix his attention.
The question of the plaintiff’s contributory negligence was also one for the jury. The trial judge could not have properly declared as a matter of law that the plaintiff was guilty of contributory negligence. The facts upon which Ehrisman v. Harrisburg Ry. Co., 150 Pa. 180, and Holden v. R. R., 169 Pa. 1, were ruled are not similar to those in the case under consideration.
If the questions of defendant’s negligence and of plaintiff’s contributory negligence were necessarily submitted to the jury, were they properly so submitted? The defendant had the benefit of a full, clear, unbiased, satisfactory charge. The weakness of the plaintiff’s evidence as to the speed at which the car was running was pointed out and dwelt upon. The trial *581judge, in order to avoid mere guessing or loose and uncertain methods of reaching a conclusion on the part of the jury, submitted certain questions for their finding which compelled a careful analysis of the evidence and elicited answers which manifested care in the weighing of the evidence, and deliberation in reaching a conclusion. The negligence of the defendant is found “in not sounding a gong and running too fast.” The inability of the plaintiff to have seen or observed the street car, before it struck him, was declared to be “ because of the high wind and dust and insufficient light on car and high rate of speed.” To the question “Were those in charge of the street car negligent? ” the jury said “ Yes,” and to the other principal question in the case, “Was the accident caused by the plaintiff’s own negligence?” the answer was “No.” The rights of the plaintiff were as carefully guarded as they well could be in a case which was necessarily one for the jury. The refusal of the court to affirm the defendant’s third, fifth, sixth and seventh points was entirely justified by the evidence. The fifth assignment of error, which relates to the overruling of defendant’s objection and allowing the test to be made of the eyesight of the witness Edwards is not sustained. It was a practical test better than any description of his eyesight which the witness could give, and the defendant had the full benefit of a careful cross-examination as to the difference between the eyesight of the witness at the time of the trial and of the accident. We cannot see that the defendant was in any way injured. The language of the court in the charge to the jury,.as specified in the sixth, seventh and eighth assignments of error, is unobjectionable and consists of parts of a charge which, clearly and carefully submitted to the jury, what were necessarily questions for their consideration and finding. We see nothing to condemn and much to commend in the manner in which the case was tried and submitted to the jury. The judgment is affirmed.